OPINION — AG — ** BOARD OF EDUCATION — DEPOSITORY FOR SCHOOL FUNDS — BANK OFFICERS SERVING ON ** (1) IT IS NOT LEGAL FOR THE BOARD OF EDUCATION TO USE A BANK AS A DEPOSITORY FOR SCHOOL FUNDS WHERE A MEMBER OF SAID BOARD IS ASSOCIATED WITH SUCH BANK SOUGHT TO BE USED AS THE DEPOSITORY. OPINION NO. 71-155 IS HEREBY WITHDRAWN AND OVERRULED INASMUCH AS IT CONFLICTS WITH THIS OPINION. (2) PURSUANT TO 70 O.S. 1971, 4-24 [70-4-24], IT IS NOT ILLEGAL WHERE TWO BANK OFFICERS CONCURRENTLY SERVE ON A BOARD OF EDUCATION, ONE AS THE CLERK AND THE OTHER AS A MEMBER. ANY CONFLICT OF INTEREST DECISION AS TO THE FOREGOING WOULD BE SOLE DEPENDENT UPON THE FACTUAL SITUATION PRESENTED RELATIVE TO THE AMOUNT OF INTEREST INVOLVED. (3) PURSUANT TO 70 O.S. 1971, 4-29 [70-4-29], OPINION NO. JULY 30, 1949 — HODGE, STUDENT ACTIVITY FUNDS CANNOT BE PAID TO A COMPANY, INDIVIDUAL OR BUSINESS CONCERN IN WHICH A MEMBER OF THE BOARD OF EDUCATION TO THE DISTRICT IS DIRECTLY OR INDIRECTLY INTEREST. CITE: 70 O.S. 1971 4.29 [70-4.29], 62 O.S. 1971 371 [62-371], 70 O.S. 1971, 4-15 [70-4-15] (LARRY L. FRENCH)